Name: Council Regulation (EEC) No 3794/85 of 20 December 1985 amending Regulation (EEC) No 2742/75 with regard to production refunds applicable in Spain in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  Europe;  agricultural structures and production
 Date Published: nan

 No L 367 / 20 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC ) No 3794 / 85 of 20 December 1985 amending Regulation (EEC) No 2742 / 75 with regard to production refunds applicable in Spain in the cereals sector HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC ) No 2742 / 75 is hereby amended as follows : 1 . The following paragraph 4 shall be added to Articles 1 and 4 : '4 . The production refunds referred to in the preceding paragraphs shall be adjusted in Spain by the accession compensatory amount applicable to the product in respect of which the refund is fixed .' 2 . The following subparagraph is added to Article 2 : 'The production refund referred to in the first subparagraph shall be adjusted in Spain on the basis of the accession compensatory amount applicable to potato starch .' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty of Accession of Spain and Portugal , and in particular Article 396 thereof , j laving regard to the proposal from the Commission , Whereas Council Regulation (EEC ) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals ( J ), as last amended by the Act of Accession , provides for the granting of a production refund in the starches sector in order that the starch industry might obtain the basic products it requires at a lower price than that which would result from the application of the rules of the common organization of the markets in the products in question ; Whereas , on account of the accession of Spam , provision should be made in accordance with Article 396 of the Act of Accession for the production refunds paid in Spain to be adjusted on the basis of the compensatory amounts fixed pursuant to Article 72 of the Act ofAccession , applying to the basic products ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession , the institutions of the Communities may adopt , before accession , the measures referred to in Article 396 of the Act of Accession , Article 2 This Regulation shall enter into force on 1 March 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN (') OJ No L 281 , 1 . 11 . 1975 , p . 1 .